                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF MONTANA
                                                                              F'ILE:o
                             MISSOULA DIVISION                                DEC 2 0 2019
                                                                         Cterk, U.s      .
                                                                            Dtstr;ct 0· District C
                                                                                        fM        OLJrt
                                                                                 4'issout~ntana
 ROBERT and KERRYELLEN HART,                          CV 19-08-M-DWM

                  Plaintiffs,

         V.                                                 ORDER

 MOUNTAIN WEST FARM BUREAU
 MUTUAL INSURANCE COMPANY
 and DOES 1-10,

                    Defendants.


         This case involves an insurance dispute arising out of damage the 2016

Roaring Lion wildfire caused to a residence in Hamilton, Montana. Homeowners

Dr. Robert and Kerryellen Hart are suing their insurer Mountain West Farm

Bureau Mutual Insurance Company. There are twelve pretrial motions pending.

After oral argument on December 19, 2019, the Harts' motions for partial

summary judgment are denied, Mountain West's motion to bifurcate is granted,

and the various motions in limine are granted in part and denied in part.

                                    BACKGROUND

         The Roaring Lion wildfire began in July 2016 after a small campfire started

by teenagers was left unattended while smoldering. (Am. Stip. Facts, Doc. 16 at

,r 4.)   The Harts' residence is located at 1071 Judd Creek Hollow in Hamilton,


                                           1
Montana, which borders the Bitterroot National Forest. (Jd. at, 5.) Their property

includes a 5,842 square-foot home on 13.55 acres. (Jd.) On July 31, 2016, the

Harts were away on a day trip when they learned of the wildfire. (Id. at , 6.) They

were unable to return home due to evacuations ordered by the Forest Service. (Jd.)

      After the Roaring Lion fire, the Harts timely tendered an insurance claim to

Mountain West, which insured them under a Country Home homeowners

insurance policy. (Jd. at,, 7, 9.) Mountain West paid $335,535.11 under the

policy for trees, shrubs, and other plants, personal property, rental expenses, and

cleaning services to remediate the smoke damage. (Doc. 16 at,, 10, 12; Doc. 16-

1.) On June 22, 2017, Mountain West attorney Randall Nelson sent the Harts a

letter denying further claims for compensation. (Doc. 29-5.) The parties dispute

the nature and extent of the covered damage and whether the cleaning and

remediation performed under the policy was sufficient. (Doc. 16 at,, 11-12.)

      In December 2018, the Harts sued Mountain West in state court in Ravalli

County for bad faith under Montana's Unfair Trade Practices Act ("UTPA")

(Count I), breach of contract (Count II), breach of the implied covenant of good

faith and fair dealing (Count III), punitive damages (Count IV), and a declaratory

judgment regarding the scope of coverage (Count V). (Compl., Doc. 3; Am.

Compl., Doc. 4.) Mountain West removed to this Court on January 8, 2019. (Doc.

1.) Count III was later voluntarily dismissed. (Docs. 42, 43.)


                                          2
                                     ANALYSIS

I.    Harts' Motions for Partial Summary Judgment

      The Harts seek summary judgment that they are entitled to restoration

damages and that Mountain West acted in bad faith. A "court shall grant summary

judgment if the movant shows that there is no genuine dispute as to any material

fact and the movant is entitled to judgment as a matter of law." Fed. R. Civ. P.

56(a). The court must view all evidence and draw all inferences in favor of the

nonmoving party. Anderson v. Liberty Lobby, Inc., 477 U.S. 242,255 (1986).

      A.     Restoration Damages (Doc. 47)

      The Harts argue that they are entitled to restoration damages to return their

home to its pre-fire condition. Generally, diminution in value is the appropriate

measure of damages for injury to property. Sunburst Sch. Dist. No. 2 v. Texaco,

Inc., 165 P.3d 1079, 1086 (Mont. 2007). However, a landowner may recover the

cost to restore the property where the injury is temporary, meaning restoration is

possible, and the owner has "reasons personal" to prefer restoration, such as a need

to continue using the property. Lampi v. Speed, 261 P.3d 1000, 1005-06 (Mont.

2011). While Montana's allowance of restoration damages is grounded in tort law,

restoration damages may be appropriate in breach of contract cases if ( 1) they are

reasonably foreseeable to the parties, as shown by the terms of the contract, and

(2) the conduct underlying the breach caused the property damage. McEwan v.


                                          3
MCR, LLC, 291 P.3d 1253, 1265-68 (Mont. 2012). Here, Mountain West's

alleged conduct did not cause damage to the Harts' residence; the Roaring Lion

wildfire did. Further, the Harts have not argued that the insurance contract

contemplates an award of restoration damages after a breach. Accordingly, the

motion for partial summary judgment on restoration damages is denied.

      B.     Bad Faith (Doc. 51)

      The Harts seek summary judgment that Mountain West violated subsections

(4) and (7) of the UTPA, Mont. Code Ann.§ 33-18-201.1 The relevant provisions

of the UTPA provide,

      A person may not, with such frequency as to indicate a general business
      practice, do any of the following:

      (4) refuse to pay claims without conducting a reasonable investigation
      based upon all available information;

      (7) compel insureds to institute litigation to recover amounts due under
      an insurance policy by offering substantially less than the amounts
      ultimately recovered in actions brought by the insureds.

Id. However, an insurer is not liable if it "had a reasonable basis in law or in fact

for contesting the claim or the amount of the claim, whichever is in issue." Mont.

Code Ann. § 33-18-242(5).




1
 They also argue for summary judgment that Mountain West violated subsection
(3 ), but the Act does not authorize a cause of action based on that subsection. See
Mont. Code Ann.§ 33-18-242(1).
                                           4
      Reasonableness is generally a fact question for the jury. Estate of Gleason v.

Cent. United Life Ins. Co., 350 P.3d 349,359 (Mont. 2015). Nonetheless, Montana

law recognizes two exceptions to that general rule: (1) where no insurance policy

was in effect at the time of the injury and (2) where the insurer had a reasonable

basis in law and no issues of fact are in dispute. Id. Regarding the second

exception, "reasonableness is a question of law for the court to determine when it

depends entirely on interpreting relevant legal precedents and evaluating the

insurer's proffered defense under those precedents." Id. (quoting Redies v. Att'ys

Liab. Prat. Soc 'y, 150 P .3d 930, 93 8 (Mont. 2007) ). Neither exception applies

here. The Harts' argument is that, in denying their claims, Mountain West failed to

consider the conclusions of certified industrial hygienist Keith Cron and Dr. Dana

Headapohl, M.D., M.P.H. regarding the condition of the residence after the

Roaring Lion wildfire. But Mountain West has proffered evidence that it reviewed

Cron and Headapohl's reports. (See Doc. 68 at ,r,r 17, 43, 45.) Whether that

review was reasonable is a fact question for the jury.

      The Harts make two evidentiary arguments in their summary judgment

briefing: (1) information learned by Mountain West after the claim was denied on

June 22, 2017, is irrelevant, and (2) conversations attorney Randall Nelson had

with experts regarding Cron and Headapohl' s reports should be excluded as

hearsay. However, Mountain West agrees with the June 22, 2017 cutoff date.


                                          5
Further, disputed facts remain even if Nelson's conversations are disregarded,

though it is not clear those statements are hearsay. See Fed. R. Evid. 801 (c)

(defining "hearsay"). Because the evidentiary arguments do not alter the analysis,

the motion for summary judgment on the bad faith claim is denied.

II.    Mountain West's Motion to Bifurcate (Doc. 40)

       Mountain West moves under Federal Rule of Civil Procedure 42(b) to

bifurcate the bad faith claim from the breach of contract claim and hold sequential

trials before the same jury. As demonstrated by the numerous pending motions in

limine, limiting instructions will not suffice to advise the jury of the evidence that

is relevant to the bad faith claim but not the breach of contract claim, and vice

versa. Accordingly, the motion to bifurcate is granted.

III.   Harts' Motions in Limine

       A.    Post-Denial Evidence (Doc. 18)

       The Harts' motion to preclude Mountain West from using information

obtained after June 22, 2017, to establish that the denial of their claim was

reasonable is granted. See E01T Energy Operating Ltd. P 'ship v. Certain

Underwriters at Lloyd's ofLondon, 59 F. Supp. 2d 1072, 1076 (D. Mont. 1999).

Based on the Harts' representations in their briefs and at oral argument, the basis of

their bad faith claim is Mountain West's June 22, 2017 denial. That cut-off date




                                           6
will be strictly enforced. This ruling does not preclude such evidence from being

used for other purposes, such as impeachment.

       B.     Larry Reed (Doc. 25)

       The Harts seek to preclude Larry Reed, Mountain West's expert on claims

handling practices, from testifying about their conduct during the claims process

and from offering scientific opinions. The motion is granted to the extent that

Reed is not qualified to testify about the source of odors in the Hart residence, see

Fed. R. Evid. 702, but denied with respect to the Harts' arguments about the

handling of their claim.

       C.     Randall Nelson (Doc. 28)

       The Harts seek to exclude Nelson's opinions at trial on the ground that he

was not timely disclosed. (See Sched. Or., Doc. 15 at 111, 8.) However, an

untimely disclosure does not result in automatic exclusion. While the Scheduling

Order cautions that "[ a]n inadequate report or disclosure may result in exclusion of

the expert's opinions at trial," ( id. at 1 9( c)), Rule 3 7 provides the standard:

       If a party fails to provide information or identify a witness as required
       by Rule 26(a) or (e ), the party is not allowed to use that information or
       witness to supply evidence on a motion, at a hearing, or at a trial, unless
       the failure was substantially justified or is harmless.

Fed. R. Civ. P. 37(c)(l) (emphasis added). Here, the Harts received the letter from

Nelson denying their claim on June 22, 2017. (Doc. 29-5.) The letter provided



                                             7
them with reasonable notice of Nelson's opinions, making the untimely disclosure

harmless. The motion in limine is denied.

      D.     Advice of Counsel Defense (Doc. 30)

      The Harts' motion to preclude Mountain West from asserting an advice of

counsel defense is granted per the parties' agreement. However, Mountain West's

reliance on legal advice may be a factor in its reasonable basis defense. See

Palmer by Diacon v. Farmers Ins. Exch., 861 P.2d 895,907 (Mont. 1993).

IV.   Mountain West's Motions in Limine

      A.     Keith Cron (Doc. 36)

      Mountain Wests seeks to exclude three categories of testimony from the

Harts' certified industrial hygienist Keith Cron from being considered on the

contract claim: ( 1) opinions that volatile organic compounds and formic acid were

present in air samples from the Harts' residence in 2017; (2) opinions on the cause

of chemicals present in the residence; and (3) opinions on the remediation of the

residence. Admissibility of expert opinion is governed by Federal Rule of

Evidence 702, which provides

      A witness who is qualified as an expert by knowledge, skill, experience,
      training, or education may testify in the form of an opinion or otherwise
      if:
          (a) the expert's scientific, technical, or other specialized knowledge
          will help the trier of fact to understand the evidence or to determine
          a fact in issue;
          (b) the testimony is based on sufficient facts or data;

                                          8
          (c) the testimony is the product of reliable principles and methods;
          and
          (d) the expert has reliably applied the principles and methods to the
          facts of the case.

In its gatekeeping role, the district court must determine that the proffered opinions

are both relevant and reliable. Daubert v. Merrell Dow Pharm., Inc., 509 U.S. 579,

595 (1993). Expert opinions are relevant if they "logically advance a material

aspect of the party's case." Estate ofBarabin v. AstenJohnson, Inc., 740 F.3d 457,

463 (9th Cir. 2014) (en bane) (internal quotation marks omitted). Expert opinions

are reliable if they are the product of sound methods and principles. Id. The focus

is on the expert's process, not the correctness of his or her conclusions. Daubert,

509 U.S. at 595.

       District courts have broad discretion in determining how to assess an

expert's reliability. Kumho Tire Co., Ltd. v. Carmichael, 526 U.S. 137, 152

(1999). While the inquiry must be specific to the facts of each case, id., the

Supreme Court has identified four factors to consider: ( 1) whether the theory or

technique has been tested, (2) whether the theory or technique has been subject to

peer review and publication, (3) the potential error rate, and (4) whether the theory

or technique is generally accepted within the relevant scientific community,

Daubert, 509 U.S. at 593-94. The list is non-exhaustive and may not be applicable

in all cases. Id. at 594.



                                          9
      Because Cron's deposition and reports are in the record, (Docs. 13-6, 37-1,

37-2, 37-3), a Daubert hearing is unnecessary. See Estate ofBarabin, 740 F.3d at

464. Cron's contested opinions are addressed in turn below.

             1.     Volatile Organic Compounds and Formic Acid

      Mountain West seeks to exclude Cron's opinion that formic acid was present

in the home at a concentration of .27 micrograms per cubic meter. In early 2017,

Cron performed an air quality test using what's called the Toxic Organic ("TO")-

17 method. (Cron Depo., Doc. 37-3 at 9.) The air samples were analyzed for

volatile organic compounds by an out-of-state laboratory. (Id. at 7.) Cron reached

his conclusion about the concentration of formic acid based on the data returned

from the lab. (See Doc. 13-6.)

      Mountain West does not argue that Cron is unqualified. Nor could it. Cron

graduated from Montana Tech in 2001 with a degree in occupational safety and

health science and engineering. (Doc. 37-3 at 2.) He later received a master's

degree in industrial hygiene and has been a certified industrial hygienist since

2006. (Id.) Based on his education and experience, Cron is qualified to render

opinions on the presence of chemicals in the Harts' residence. Mountain West also

does not argue that the air quality test Cron conducted or the method he used to

collect the samples were flawed. Further, it does not raise any concerns about the

lab that tested the samples.

                                         10
      Rather, Mountain West objects to Cron's conclusions about the data. The

Court cannot decide the veracity of an expert's conclusions. Daubert, 509 U.S. at

595. While the concerns about Cron's opinions are apparent from his deposition,

"vigorous cross-examination, presentation of contrary evidence, and careful

instruction on the burden of proof are the traditional and appropriate means of

attacking shaky but admissible evidence." Id. at 596. Mountain West's motion

regarding Cron's opinions on formic acid is denied.

             2.     Causation

      Mountain West seeks to exclude Cron's opinion that certain chemicals found

in the home are associated with wildfire. Because Cron did not analyze the source

of the chemicals in the Harts' residence, (Doc. 37-3 at 38, 45-46, 58, 60), the

motion is granted to the limited extent that he is not permitted to testify that the

Roaring Lion fire caused chemicals to be present in the Harts' residence.

However, his knowledge that certain chemicals are "associated with wildfires" is

not an impermissible opinion on causation.

             3.     Remediation

      Mountain West seeks to exclude Cron's remediation plan. Specifically,

Mountain West argues that Cron has no baseline for measuring the pre-fire

condition of the house. Cron' s education and professional experience, which

includes fire remediation, (id. at 59), qualify him to testify about remediating the

                                           11
Harts' residence. Whether his plan is realistic is a question of weight, not

admissibility. The motion to exclude Cron's opinions on remediation is denied.

      B.     Dr. Dana Headapohl (Doc. 38)

      Mountain West seeks to exclude Dr. Dana Headapohl's testimony. Dr.

Headapohl is the medical director of the occupational health services program at

Providence. (Headapohl Depo., Doc. 76-1 at 5.) Dr. Hart asked her to review

Keith Cron's April 15, 2017 report and form an opinion about whether the

residence was safe for the family. (Id. at 3.) Dr. Headapohl concluded that the

residence was uninhabitable. (Doc. 13-8.) However, as Dr. Headapohl conceded

in her deposition, the basis for her conclusion-Cron' s data-was incorrect. (Doc.

76-1 at 8-11.) Further, she never examined the family and does not know when or

how often the Harts entered the house after the fire. (Id. at 6, 10-11.) Dr.

Headapohl's conclusions, based only on the repudiated Cron report and second-

hand information, are not reliable. Unlike with Keith Cron, the key issue with Dr.

Headapohl' s opinions is that their foundation is flawed, not merely the result, such

that they cannot be adequately subject to cross-examination. Accordingly,

Mountain West's motion is granted.

      C.     Dr. Robert Hart (Doc. 44)

      Mountain West seeks to preclude Dr. Hart from offering expert testimony on

air quality and medical issues because his opinions were not timely disclosed and,

                                         12
in any event, are unreliable. Dr. Hart was disclosed as a non-retained expert. The

broad disclosure, (Doc. 45-1 at 5), does not comply with the Scheduling Order's

directive to supply "a summary of the facts and opinions to which the witness is

expected to testify." (Doc. 15 at, 9(b)(ii).) However, the disclosure was filed on

September 30, 2019, pursuant to the parties' stipulated deadline. (Doc. 45-1; Doc.

33-5.) Mountain West did not file its motion in limine until November 13, 2019,

nearly seven weeks after the disclosure. (Doc. 44.) Accordingly, Mountain West's

objection to the sufficiency of the disclosure is waived. (Doc. 15 at, 9(c).)

      Mountain West next argues that Dr. Hart is unqualified to offer expert

testimony and that his financial stake in the case renders his opinions inherently

unreliable. However, Mountain West has not identified any specific opinions that

should be excluded. Dr. Hart's training and experience as a physician, including as

an army surgeon treating toxic exposure, qualify him to discuss the medical effects

of chemical emissions. (Hart Depo., Doc. 45-2 at 6-9.) But whether specific

opinions are outside the scope of his expertise or too prejudicial given his role in

the case cannot be determined in the abstract. Accordingly, Mountain West's

motion in limine regarding Dr. Hart is denied subject to renewal with the

appropriate objection at trial.




                                          13
      D.     Jacob Devries (Doc. 55)

      Mountain West seeks to preclude Jacob DeVries from testifying about the

cause of property damage at the Harts' residence. DeVries has been a general

contractor, building high-end homes and cabinets, for twenty years. (DeVries

Depo., Doc. 56-1 at 3, 7, 22.) The Harts contacted him after the Roaring Lion fire

about replacing the outbuildings that had burned. (Id. at 4.) He eventually

provided them with a bid to repair all the damage he determined was caused by the

fire, (Doc. 13-5 at 2-7), though he did not complete any work, (see Doc. 56-1 at

22). DeVries concluded that nearly all the wood in the interior of the house needed

to be replaced due to a condition called case hardening, where the wood does not

retain moisture. (Id. at 19; Doc. 13-5 at 2.) According to DeVries, the source of

the case hardening in the Harts' residence is the loss of moisture due to excessive

heat from the Roaring Lion fire. (Doc. 56-1 at 19.) Mountain West argues that

DeVries opinion about the cause of the case hardening should be excluded because

he is not qualified, he does not have any data about the temperatures to which the

house was exposed during the fire, and his moisture tests are unreliable.

      DeVries's two decades of experience working in the construction industry

qualify him as an expert in how wood responds to certain conditions, even if he

cannot explain the molecular science at the root of case hardening. (See id. at 19,

22.) His examination of the Harts' residence and the Andre residence, which had

                                         14
similar exposure to the fire, his discussions with the Harts and the engineer at the

Andre residence, and his understanding of home construction and the way wood

responds to environmental conditions support his conclusion that the heat from the

Roaring Lion fire damaged the wood, even absent a temperature measure. Finally,

DeVries's moisture tests are reliable. His testimony displays that he has

knowledge of how to use the moisture reader and an understanding of the margins

of error. (Id. at 5-6.) Mountain West's motion in limine regarding Jacob DeVries

is denied.

      E.     Pretrial Evidentiary Issues (Doc. 59)

      Mountain West's final motion in limine seeks to exclude four categories of

evidence, which are addressed in tum below.

             1.    Expert Reports in the Claim File

      Mountain West's motion to exclude the expert reports in the claim file from

the contract claim is granted. See Fed. R. Evid. 801 (c).

             2.    Non-Retained Expert Opinions in the Contract Claim

      Mountain West's motion to preclude the Harts' non-retained experts Steve

Brackman, Chris Laity, and Dr. Headapohl from testifying on the contract claim is

granted per the parties' agreement.




                                          15
             3.     Evidence Concerning the Andre House

      Mountain West seeks to exclude evidence concerning the Andre residence.

As discussed above, the Andre residence experienced similar exposure to the

Roaring Lion fire. The Andres' insurer purportedly compensated the Andres for

the full value of the residence. (Devries Depo., Doc. 56-1 at 25.) Another

insurer's actions with respect to another residence under another insurance policy

are irrelevant to this case. The motion is granted to the extent that testimony about

the insurance claims and settlement involving the Andre house is excluded.

However, damage to the Andre residence may be relevant foundation to Jacob

DeVries's opinions about the Harts' residence.

             4.     Evidence or Argument of Pre-Fire Conditions

      Mountain West's broad motion to exclude all evidence of the residence's

pre-fire condition is denied because it cannot be evaluated outside the trial context.

                                    CONCLUSION

       IT IS ORDERED that the Harts' motions for partial summary judgment

(Docs. 47, 51) are DENIED.

      IT IS FURTHER ORDERED that Mountain West's motion to bifurcate

(Doc. 40) is GRANTED. The contract claim and bad faith claim will be tried

sequentially, in that order, before the same jury.




                                          16
IT IS FURTHER ORDERED that:

       1.     The Harts' motions in limine on post-denial evidence and the advice-

of-counsel defense (Docs 18, 30) and Mountain West's motion in limine on Dr.

Headapohl (Doc. 38) are GRANTED;

       2.     The Harts' motion in limine on Larry Reed (Doc. 25) is GRANTED

IN PART with respect to scientific opinions and DENIED in all other respects;

       3.     Mountain West's motion in limine on Keith Cron (Doc. 36) is

GRANTED IN PART with respect to the cause of chemicals in the residence and

DENIED in all other respects;

       4.     Mountain West's motion in limine on pretrial evidentiary issues (Doc.

59) is GRANTED IN PART with respect to the claim files and non-retained

experts on the contract claim, and the Andres' insurance settlement and DENIED

in all other respects;

       5.     The remaining motions in limine (Docs. 28, 44, 55) are DENIED.
                             ,_
       DATED this        20 day of December, 2019.




                                         17
